Citation Nr: 0022346	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  94-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
phlebitis of the right lower leg.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right calf, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
December 1946.  He sustained multiple fragments wounds to his 
right leg in November 1945 while working in a warehouse when 
a detonating fuse exploded.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied an increased rating for the 
veteran's residuals of shell fragment wounds of the right 
calf, evaluated as 20 percent disabling; and a June 1995 
decision which granted service connection for phlebitis of 
the right lower leg, rated as 10 percent disabling, effective 
October 26, 1992.


FINDINGS OF FACT

1.  Evidence dated in February 1993 and thereafter reflects 
that the veteran has experienced persistent swelling of his 
right lower leg.

2.  Examinations in June 1999 and August 1999 revealed no 
signs of active phlebitis or post phlebitic syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
phlebitis of the right lower leg have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.104, Diagnostic Code 7121 (as in effect prior to and 
after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

The veteran's phlebitis of the right lower leg is rated under 
Diagnostic Code 7121.  The rating criteria for disease of the 
arteries and veins were revised effective January 12, 1998.  
Where law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's phlebitis of the right 
lower leg under both the old and new rating criteria to 
determine which version most favorable to the veteran.

The RO evaluated the phlebitis of the right lower leg under 
the old regulations in rendering the June 1995 decision.  
However, a supplemental statement of the case dated in April 
2000 reflects that the RO considered amended regulations and 
notified the veteran of the revised criteria.

Under the old criteria of Diagnostic Code 7121, unilateral 
phlebitis or thrombophlebitis, with obliteration of deep 
return circulation, including traumatic conditions, warranted 
a 10 percent evaluation if it resulted in persistent moderate 
swelling of the leg, not markedly increased on standing or 
walking.  A 30 percent evaluation was warranted for 
persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency, or moderate discoloration, pigmentation or 
cyanosis.  A 60 percent evaluation was warranted for 
persistent swelling which subsided only very slightly and 
incompletely with recumbency and elevation in addition to 
pigmentation, cyanosis, eczema or ulceration.  A 100 percent 
evaluation required massive board-like swelling with severe 
and constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1997).

Under the revised criteria of Diagnostic Code 7120, a 10 
percent evaluation is assigned when the disability is 
manifested by intermittent edema of the extremity, or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
with evidence of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent evaluation 
is warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
massive board-like edema with constant pain at rest warrants 
a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1999).

Factual Background.  VA outpatient treatment records show 
that the veteran wore support hose and had a venous 
insufficiency in his right lower leg in December 1992.  In 
February 1993, edema was found in his right lower leg.

In a June 1993 medical statement, F. Gvozdenovic, M.D., 
reported that the veteran had persistent edema of the right 
lower leg, in part, because of an incompetent venous return.

In an August 1993 letter, the general partner of the 
veteran's employer reported that the veteran experienced 
severe problems performing at work because of an inability to 
use his right leg.  He also reported that the veteran was 
only able to work part time as a result.

On VA medical examination in October 1993, it was noted that 
the circumference of the veteran's right calf had increased 
because of pitting edema.  The pertinent impression was 
chronic deep venous thrombosis of the right calf with 
varicose veins.

In a February 1994 medical statement, Dr. Gvozdenovic again 
reported that the veteran had persistent edema of the right 
lower leg due to an incompetent venous system.  In August 
1994, he indicated the veteran had persistent edema of the 
right lower leg which was aggravated by standing.

At a September 1994 hearing, the veteran testified that he 
wore support hose on his right leg every day.  He also 
testified that, when he ran machinery at work, he experienced 
swelling in his right lower leg about 3 times a week.  He 
then reported that he was only able to walk 2 blocks.  He 
also reported that he frequently experienced cramps.  He 
stated that a physician had advised him to elevate his right 
leg to stop the swelling.  He also stated that, when he did 
not run machinery at work, he experienced swelling in his 
right lower leg about 2 times a week.  He then reported that 
he worked, on average, 40 hours per week.

A November 1994 VA outpatient treatment record shows that the 
veteran had a rash on his right calf.

In a January 1995 medical statement, Dr. Gvozdenovic reported 
that the veteran suffered from marked unilateral edema of the 
right lower leg.

On VA medical examination in April 1996, the veteran reported 
that he experienced pain and swelling in his right lower leg.  
Examination revealed that his right calf was tender and that 
he had a venous insufficiency in his right lower extremity 
with varicose veins.  The diagnoses were venous insufficiency 
in his right lower extremity, rule out deep vein thrombosis, 
and no evidence of arterial insufficiency.

A May 1997 VA outpatient treatment record shows that the 
veteran was seen with complaints of swelling in his right 
leg.

In January 1998 the veteran was admitted to a VA medical 
facility after he experienced 2 episodes of right lower 
extremity weakness.  Examination of his extremities revealed 
no edema.  The left calf was tender to mild palpation.  Lower 
extremity Doppler showed no deep vein thrombosis.  Discharge 
diagnoses included transient ischemic attacks.

VA outpatient treatment progress notes reflect that the 
veteran was seen for vascular examination in June 1999.  The 
veteran was wearing compression hose bilaterally.  
Examination revealed full peripheral pulses, bilaterally.  
There was evidence of mild varicose changes, but no active 
phlebitis or ulcers were detected.  It was reported that the 
veteran experienced right calf claudication at one block, but 
that the claudication symptoms were not arterial in nature 
and might be related to old shrapnel injury, in some muscular 
fashion.

In August 1999 the veteran was accorded an examination for 
disability evaluation purposes.  It was noted that the 
veteran had had pain with walking ever since he sustained 
shrapnel wounds to his right calf.  It was reported that 
there was no history of significant unilateral leg swelling 
or ulceration.  He had had mild bilateral leg swelling for 
which he wore nonradient Ted Hose.  Examination revealed that 
the veteran's right lower leg did not exhibit any skin 
changes or ulcers.  There were no prominent varicosities.  
There was no swelling, no edema, and no pitting from Ted 
Hose.  Pulse examination was normal to pedal level.  The 
impression was no signs of post phlebitic syndrome or active 
phlebitis.  The examiner noted that the veteran did describe 
muscular symptoms reflecting shrapnel injury.


Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation for his phlebitis 
of the right lower leg is well grounded under 38 U.S.C.A. 
§ 5107(a), as it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of his phlebitis 
of the right lower leg (within the competence of a lay party 
to report) is sufficient to well ground this claim.  Thus, 
the Board finds that the facts relevant to this issue have 
been properly developed and that VA duty to assist the 
veteran has been satisfied.

After reviewing the foregoing evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted for 
the veteran's phlebitis of the right lower leg under either 
the old or revised schedular criteria of Diagnostic Code 
7121.  Under the old criteria, phlebitis warranted a 10 
percent evaluation if it resulted in persistent moderate 
swelling of the leg, not markedly increased on standing or 
walking.  A 30 percent evaluation required persistent 
swelling of the leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency, or 
moderate discoloration, pigmentation or cyanosis.  Under the 
revised criteria of Diagnostic Code 7120, a 10 percent 
evaluation is assigned for intermittent edema of the 
extremity, or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation requires persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

While evidence shows that the veteran has experienced 
persistent swelling of his right lower leg, recent 
examinations have failed to reveal any signs of active 
phlebitis or post phlebitic syndrome.  When the veteran was 
hospitalized in January 1998 for episodes of right lower 
extremity weakness, examination of his extremities revealed 
no edema.  Vascular examination in June 1999 was essentially 
negative except for mild varicose changes and claudication 
which was thought to be due to the veteran's old shrapnel 
injuries.  On examination in August 1999 it was specifically 
reported that there was no history of significant leg 
swelling or ulceration.  In view of these findings, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 10 percent for phlebitis of the right 
lower leg.

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board concurs with the RO as to 
this matter.  The pertinent evidence does not show that the 
veteran has been hospitalized frequently for his phlebitis of 
the right lower leg.  In addition, while the August 1993 
letter from the general partner of the veteran's employer 
shows that the veteran experienced severe problems at work 
due to his inability to use his right leg, it does not show 
that the veteran's phlebitis of the right lower leg was the 
specific cause of these problems.  Likewise, while the 
veteran testified that he experienced swelling in his right 
lower leg about 3 times a week when he operated machinery at 
work, he also testified that, on average, he worked 40 hours 
per week.  Thus, it is not shown that his phlebitis of the 
right lower leg has caused a marked interference with his 
employment.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture does not rise to 
a level which would warrant an evaluation in excess of 10 
percent for the veteran's phlebitis of the right lower leg.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation in excess of 
10 percent for the phlebitis of the right lower leg.

The Board has also considered the doctrine of reasonable 
doubt, but has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
Board is unable to identify a basis for granting an increased 
evaluation for the veteran's phlebitis of the right lower 
leg.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

A rating in excess of 10 percent for phlebitis of the right 
lower leg is denied.


REMAND

The Board finds that the veteran's claim for an increased 
evaluation for residuals of shell fragment wounds of the 
right calf is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), as it is plausible or capable of substantiation.  
Murphy, 1 Vet. App. at 78.  In general, an allegation of an 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle, 2 
Vet. App. at 629.  Here, the veteran's contention concerning 
the severity of his residuals of shell fragment wounds of the 
right calf (within the competence of a lay party to report) 
is sufficient to well ground this claim.

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision on the issue of an increased evaluation for the 
veteran's residuals of shell fragment wounds of the right 
calf.  As noted above, VA outpatient treatment records dated 
in June 1999 reflect that the veteran experienced right calf 
claudication at one block, and that these symptoms were 
thought to be related to old shrapnel injury, in some 
muscular fashion.  The August 1999 VA examination report 
includes a notation that the veteran experienced pain and 
muscular symptoms as a result of his residuals of shell 
fragment wounds of the right calf.  However, this examination 
was conducted to determine the severity of his phlebitis of 
the right lower leg, and did not include an evaluation of the 
severity of his residuals of shell fragment wounds of the 
right calf.  In fact, the claims folder shows that the 
veteran last underwent a VA examination to determine the 
severity of his residuals of shell fragment wounds of the 
right calf in October 1993.  Reexaminations will be requested 
whenever there is a need to verify the current severity of a 
disability, where there has been a material change in a 
disability, or when the current rating may be incorrect.  
38 C.F.R. § 3.327 (1999).  Since the findings rendered in 
October 1993 are nearly seven years old, the Board finds that 
a current examination would be of assistance in determining 
the current severity of the veteran's residuals of shell 
fragment wounds of the right calf.  Littke v. Derwinski, 1 
Vet. App. 90; Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, it is REMANDED 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
residuals of shell fragment wounds of the 
right calf since October 1993.  After 
securing any necessary releases, the RO 
should obtain copies of all VA and 
private treatment records (not already of 
record), for association with the claims 
folder.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current 
severity of his residuals of shell 
fragment wounds of the right calf.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.  The 
examiner should distinguish symptoms 
attributable to the veteran's residuals 
of shell fragment wounds of the right 
calf from any symptoms attributable to 
his phlebitis of the right lower leg or 
any other condition which may be present.  
The examiner should provide an opinion as 
to the degree to which the symptoms, 
including pain, attributable to the shell 
fragment wounds affect the veteran's 
ability to function.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development has been accomplished.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4  Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for residuals of shell 
fragment wounds of the right calf, 
currently evaluated as 20 percent 
disabling.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


- 11 -


